
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 638
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Ms. Foxx (for
			 herself, Mr. Snyder,
			 Mr. Cohen,
			 Mr. Hastings of Florida,
			 Mr. Whitfield,
			 Mr. Wexler,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mrs. Schmidt,
			 Mr. Latta,
			 Mr. Cassidy,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Wilson of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the government and people of
		  Turkey as they celebrate Republic Day, and for other purposes.
	
	
		Whereas every year on October 29, Turkey celebrates
			 Republic Day, commemorating the day when Turkey became a republic;
		Whereas, on October 29, 1923, the Republic of Turkey was
			 formally established and Mustafa Kemal Atatürk, the visionary leader of modern
			 Turkey, became its first President;
		Whereas President Barack Obama made a historic visit to
			 Turkey on April 5–7, 2009, reaffirming the strategic relationship between the
			 two countries and outlining a “model partnership” to help resolve regional
			 issues;
		Whereas Turkey is a secular, pluralistic, westward-looking
			 democracy with a predominantly Muslim population;
		Whereas Turkey has a significant and constructive physical
			 influence reaching into the Balkans, the Middle East, the Caucasus, and Central
			 Asia;
		Whereas the United States and Turkey share common values
			 of democracy, diversity, tolerance, social mobility, and the separation of
			 religious and civic life;
		Whereas Anatolia, home of the Republic of Turkey, has been
			 a cradle of civilizations for millennia;
		Whereas the city states of the Lycian Federation, located
			 in Patara, Turkey, inspired the Founding Fathers of the United States as they
			 wrote the Constitution of the United States;
		Whereas the United States and Turkey have been close
			 friends and allies for more than half a century;
		Whereas Turkish Americans are an important part of the
			 fabric of the United States, as evidenced by their contributions to the arts,
			 science, academia, and business;
		Whereas Turkish Americans serving as goodwill ambassadors
			 promote greater understanding between the United States and Turkey, by
			 educating people in the United States about Turkey’s rich cultural heritage,
			 and the importance of the strategic partnership to advance mutual interests
			 between the United States and Turkey;
		Whereas Turkey is becoming a reliable energy hub for the
			 Western World in a highly volatile region, completing the East-West Energy
			 Corridor;
		Whereas for decades Turkey has stood as the bulwark of the
			 North Atlantic Treaty Organization (NATO) on the southeastern flank of the
			 Alliance and guarded a long common border with the Soviet Union;
		Whereas since the end of the Cold War, Turkey has become
			 an important partner of the United States in facing 21st century challenges
			 such as international terrorism, ethnic and religious extremism and
			 fundamentalism, energy security and diversity, the proliferation of weapons of
			 mass destruction, and international organized crime including drug and human
			 trafficking;
		Whereas Turkey's membership in the European Union will
			 further enhance its stature as a robust member of the transatlantic community;
		Whereas in July 2006, the United States and Turkey signed
			 a Shared Vision Document, outlining a strategic vision for
			 bilateral cooperation and coordination on a wide range of international matters
			 of common concern;
		Whereas in 2008, Turkey was the 27th largest market for
			 United States exports, totaling $10,440,000,000 and the 48th largest source of
			 United States imports, totaling $4,642,000,000, resulting in a merchandise
			 trade surplus of $5,798,000,000 for the United States;
		Whereas Turkey continues to play an important role in
			 Afghanistan, having twice commanded the International Security Assistance
			 Force, and maintains a Provincial Reconstruction Team in Wardak Province, which
			 continues to contribute to the development of the country by building schools,
			 hospitals, and roads; and
		Whereas Turkey plays a crucial role in helping supply
			 services and equipment to United States forces in Iraq: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes Turkey as one of the most
			 important strategic partners of the United States;
			(2)commends the
			 government and people of Turkey for strengthening its democracy and becoming a
			 source of stability in its region;
			(3)expresses
			 appreciation for Turkey's contribution to global efforts to combat
			 international terrorism; and
			(4)congratulates the
			 government and people of Turkey as they celebrate Republic Day.
			
